Citation Nr: 0730482	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-33 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to exposure to 
asbestos during military service.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his wife and son




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1944 
to July 1946, and from April 1948 to March 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in August 2007.  

During the recent hearing, the veteran submitted a letter 
from his private physician, along with a waiver of initial RO 
jurisdiction; the Board has accepted this additional evidence 
for inclusion into the record on appeal.  See 38 C.F.R. § 
20.800.  

In September 2007 the Board granted the motion of the 
representative for advancement of the appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a); 38 C.F.R. 
§ 20.900(c).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran currently is competently diagnosed as 
suffering from COPD.  

3.  The currently demonstrated COPD is shown as likely as not 
related to the exposure to asbestos during active service in 
the Navy.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by COPD is due to disease or injury 
that was incurred in active service. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and given the favorable disposition of the 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has 
been accomplished.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In this case, VA and private medical records first document 
onset of COPD in 1988.  Accordingly, the first element of 
service connection (evidence of a claimed disability) is 
established.  

The veteran asserts that he was exposed to asbestos serving 
aboard several destroyers in the Navy during World War II and 
Korea.  There is no presumption that a veteran was exposed to 
asbestos in service by reason of having been on a ship.  
Dymant v. West, 13 Vet. App. 141 (1999); aff'd, Dymant v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000 
(April 13, 2000).  

However, the Board notes that veteran is not shown to have 
engaged in civilian employment in any of the major 
occupations involving exposure to asbestos (including mining, 
milling, work in shipyards, demolition of old buildings, 
carpentry and construction, manufacturing and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installations of roofing and flooring 
materials, asbestos cement and pipe products, military 
equipment, etc.).  See  M21-1, Part IV, 7.21(b)(1) (October 
3, 1997).  

While the veteran's service aboard ship does not create a 
presumption of asbestos exposure during service, the Board 
finds the veteran's recent statements to be consistent with 
such exposure.  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  In this case, the medical 
evidence of such an etiological connection is conflicting.  

In support of the claim, a private physician submitted a 
letter in April 2007 stating that the veteran's COPD was more 
likely related to his asbestos exposure.  Also, a December 
2003 VA outpatient treatment note shows an impression of COPD 
"possibly contributed by history of asbestos exposure."  

A contrary opinion is found in a VA medical examination in 
February 2007.  The examiner reviewed the VA claims file and 
VA treatment record, including diagnostics, and performed a 
physical examination of the veteran.  

The VA examiner opined that the veteran's current COPD was 
not caused by or a result of military service.  The rationale 
was that computed tomography  (CT) lung scan showed no sign 
of asbestosis, that the COPD was most likely caused by 40 
years of smoking, and that the disorder runs in the family 
(noting that the veteran's sister died in her 60s of COPD).  

The Board notes that the veteran's subsequent correspondence 
to VA generally denied a family history of respiratory 
disorders and specifically that his sister had died of COPD.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  

In reviewing the conflicting medical opinions of record, the 
Board notes that neither Dr. E.B. nor the VA examiner 
provided clinical rationales for their respective opinions.  
A bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

In short, the Board finds that the medical evidence to be in 
relative equipoise in showing that the currently demonstrated 
COPD was as likely as related to his military service.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

In this case, the evidence is at least in equipoise, and the 
benefit-of-the-doubt rule applies.  Gilbert, id; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The Board 
accordingly finds that the claim of service connection for 
COPD must be allowed.  



ORDER

Service connection for COPD is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


